Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 17/086975     Attorney's Docket #: 119362/000002
Filing Date: 11/2/2020; claimed foreign priority to 12/21/2017
					
Applicant: Nakabayashi et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s Pre-Amendment filed 1/4/2021 has been acknowledged.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

This is a continuation application of U.S. patent application Ser. No. 16/229,409, filed Dec. 21, 2018, now U.S. Patent # 10,854,790 B2, which claims priority to Japanese Patent Application No. 2017-246293, filed on Dec. 22, 2017, the disclosures of which are hereby incorporated by reference in their entirety.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/2021; 1/4/2021; and 11/2/2020 were filed after the mailing date of the non-final office action on this mailing.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Applicant’s related application information should be updated.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,854,790 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent application and the patent both claim A light emitting device, comprising: a first light emitting element including a rectangular first light extraction surface, a first electrodes formation surface located opposite to the first light extraction surface, a first lateral surface located between the first light extraction surface and the first electrodes formation surface, and a pair of first electrodes formed on the first electrodes formation surface; a second light emitting element including a rectangular second light extraction surface, a second electrodes formation surface located opposite to the second light extraction surface, a second lateral surface located between the second light extraction surface and the second electrodes formation surface, and a pair of second electrodes formed on the second electrodes formation surface, the second light emitting element emitting light having an emission peak wavelength different from an emission peak wavelength of the first light emitting element, a shorter side of the first light extraction surface and a shorter side of the second light extraction surface facing each other; a light guide member continuously covering the first light extraction surface, the first lateral surface, the second light extraction surface and the second lateral surface; a light-transmissive member covering the first light extraction surface and the second light extraction surface via the light guide member; and a first reflective member covering the first lateral surface and the second lateral surface via the light guide member; wherein: the light-transmissive member includes a first light-transmissive layer facing the first light extraction surface and the second light extraction surface, a wavelength conversion layer located on the first light-transmissive layer, and a second light-transmissive layer located on the wavelength conversion layer; the first light-transmissive layer contains a first matrix and first diffusive particles; the wavelength conversion layer contains a .

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








3/23/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826